UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7136


JOHN H. BEAMAN,

                  Plaintiff - Appellant,

          v.

DEPUTY DIRECTOR, Community Corrections; HAROLD W. CLARKE,
Director; LOU CEI, Special Programs Manager; LAYTON LESTER,
Warden; ELIZABETH E. CARR, Counselor; BOB MCDONNELL,
Governor of Virginia; WILLIAM M. MUSE, Chairman, VA Parole
Board; KAREN D. BROWN, Vice-Chair VA Parole Board; RITA J.
ANGELONE, VA Parole Board Member; MINOR F. STONE, VA Parole
Board Member,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00163-JLK-RSB)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


John H. Beaman, Appellant Pro se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    H.    Beaman    appeals   the     district      court’s   order

dismissing    his     civil    complaint      under    28    U.S.C.    § 1915A(b)

(2006).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.          See Beaman v. Deputy Dir., No. 7:12-cv-00163-

JLK-RSB (W.D. Va. May 29, 2012).               We deny Beaman’s motion for

appointment of counsel.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and    argument      would    not   aid   the

decisional process.



                                                                           AFFIRMED




                                        2